MATHEWS, J.
delivered the opinion of the court, In this suit the plaintiff claims remuneration from his co heirs, for expenses incurred by him in the improvement and amelioration of their common property before it was partitioned. He obtained judgment for $3972 62 1 -2, with which be was not satified, and appealed.
*567East'n District.
June, 1824.
Young for the plaintiff Derbigny for the defendants.
In the course of the trial in the court below, he offered to prove by witnesses, the costs of certain digging and throwing up of earth; but the judge refused to hear any testimony to that effect, being convinced from what had previously transpired, that said work had no tendency to ameliorate the property. From a view of the whole evideuce of the case, we accord in opinion with the judge a quo, and think that he was correct in rejecting the testimony thus offered.
The propriety and justness of the amount adjudged to the appellant, depend solely on matters of fact, in relation to which, we are of opinion, that the district court did not err, in the conclusions drawn from the evidence adduced in the cause.
It is therefore ordered, adjudged and decreed, that the judgment of the court below be affirmed and that the appellant pay costs in both courts.
Hennen for the plaintiffs, Livermore for the defendant.